    Case: 1:17-md-02804 Doc #: 3560 Filed: 11/17/20 1 of 2. PageID #: 507068



                                           No. 20-3875
                                                                                       FILED
                           UNITED STATES COURT OF APPEALS                         Nov 16, 2020
                                                                             DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT


In re: NATIONAL PRESCRIPTION OPIATE                      )
LITIGATION                                               )
                                                         )                 ORDER
In re: STATE OF OHIO BOARD OF                            )
PHARMACY,                                                )
                                                         )
       Petitioner.                                       )




       Before: SUHRHEINRICH, GIBBONS, and KETHLEDGE, Circuit Judges.


       In this multidistrict litigation, the district court ordered non-party the State of Ohio Board

of Pharmacy (“the Board”) to produce additional data from its prescription monitoring database,

the Ohio Automated Rx Reporting System (“OARRS”). The Board petitioned for a writ of

mandamus, asking that we compel the district court to vacate its discovery order or certify the

order for immediate appeal under 28 U.S.C. § 1292(b). The Board also moved to stay the district

court’s order pending review of its mandamus petition.

       By order entered on September 15, 2020, we directed the defendant pharmacies to file a

response to the mandamus petition, invited the district court to file a response to the same, and

administratively granted the Board’s motion for a stay. The district court and the defendant

pharmacies then filed their respective responses. By order entered on October 8, 2020, we

denied the mandamus petition for substantially the reasons stated by the district court in its

response and vacated the previously entered stay. The Board now petitions for panel rehearing,
     Case: 1:17-md-02804 Doc #: 3560 Filed: 11/17/20 2 of 2. PageID #: 507069

                                          No. 20-3875
                                              -2-

arguing that we failed to consider its claim that the additional OARRS data sought is privileged.

The Board also moves to stay the district court’s discovery order pending a ruling on its

rehearing petition.

       Upon review, we conclude that the Board has failed to demonstrate that we overlooked or

misapprehended a point of law or fact in denying its mandamus petition. See Fed. R. App. P.

40(a)(2). The petition for panel rehearing is therefore DENIED, and the motion for a stay is

DENIED as moot.

                                            ENTERED BY ORDER OF THE COURT




                                            Deborah S. Hunt, Clerk
